Title: To Benjamin Franklin from the Earl of Buchan, 18 February 1783
From: Buchan, David Steuart Erskine, Earl of
To: Franklin, Benjamin


Sir,Edinburgh, 18th. February 1783.
You was entitled to a Civick crown on my account a great many years ago when at the University of St. Andrews you gave a turn to the carreer of a disorder which then threatned my Life.
You have since that time done so much and Heaven has at last been pleased to bless & to Crown your endeavours with so much success that Civic Crowns of a more importent nature are due to you, and certainly await you if there is any such thing as Publick Gratitude on the face of the Earth.
Many of my acquaintance in this part of — seem disposed to seek for an asylum on the other side of the Attlantick and knowing my steady attachment and affectionate regard to a People who received my Great Grand Father when an exile or rather a fugitive from his Country during the Administration of Lauderdale in Scotland have applied to me for informations on the subject of Settlement in the Dominions of the United States.
Before the troubles commenced I had meditated a Settlement in the Estates of the Lord Fairfax in Virginia, but Lord Fairfax being since dead and my connections alterd in that family I have not thought of renewing my Inquiries in that quarter.
What I wish to promote is the happy settlement of my Countrymen in N. America in the Territory of the United States, such Countrymen being Friends to the Principles which gave independence to that Country, Persons also of good characters & virtuous conduct who find themselves crampt & unhappy in a Country now very unfit for the residence of such individuals who have not very considerable fortune to attach them to home.
I forsee a spirit of Emigration, and I wish as much as possible to give it a direction which might tend to the happiness of those in whom from a similarity of Sentiment I must necessarily find myself very much interested.
I have the Honour & pleasure to be Sir with great respect & attachment your most Obedient & Obliged H: Servt.
Buchan
 
Notation: Buchan 18 Feby. 1783
